Plaintiff recovered judgment below. The defendant, feeling aggrieved, has attempted to appeal from the judgment and order denying a new trial.
[1, 2] The appeal from the judgment was not timely and is not effectual for the reason that it was not taken until considerably more than a year had elapsed after the judgment was signed, attested, and filed. Section 3147, Rev. Code 1919. Respondent in her brief urges that nothing is presented for our consideration and that the appeal is not effective on account of appellant having failed to assign as error the court's ruling on the motion for new trial. The appellant, after this omission was specifically pointed out in respondent's brief, has made no effort to amend his appeal. Lacking this assignment of error, nothing is placed before us for consideration. This rule has been frequently announced and only recently has again been adhered to. Lyons v. Soulek, 62 S.D. 298, 252 N.W. 851; Johnson v. Home Life Insurance Company, 62 S.D. 247, 252 N.W. 641.
The attempted appeal from the judgment is dismissed and the order denying the application for new trial is affirmed.
ROBERTS, P.J., and CAMPBELL, WARREN, and RUDOLPH, JJ., concur.
POLLEY, J., not sitting.